Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered June 7, 1983, convicting him of robbery in the second degree, and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends that the trial court coerced the jury into reaching a verdict through an unbalanced supplemental charge. After approximately 2½ hours of deliberation without reaching a verdict, a note was received which indicated that the jury would be unable to reach a unanimous decision. The trial court then gave a supplemental, or so-called "Allen” charge (see, Allen v United States, 164 US 492). After additional deliberations of about three hours, the jury returned its verdict. The supplemental instructions were essentially neutral, were directed at the jurors in general, and did not coerce the jurors to reach a certain verdict, or any verdict (see, People v Page, 47 NY2d 968, 970, cert denied 444 US 936; People v Pagan, 45 NY2d 725; People v Hardy, 109 AD2d 802). We have considered the defendant’s other contention and find it to be without merit (see, People v Shaw, 112 AD2d 958). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.